Case 2:19-cv-13642-SFC-DRG ECF No. 1-5, PagelD.30 Filed 12/11/19 Page 1 of 2

EXHIBIT D
 

Departmen
US. CHS Sate tO Ae SEC- DRG ECF No. 1-5, PagelD.31 Find 2/7978, Notice 6f Action

THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT.

 

 

 

 

 

 

 

 

 

 

Receipt Number Case Type
SRC1790673392 1130 - PETITION FOR ALIEN RELATIVE
Received Date Priority Date Petitioner AO75 775 334
4 08/17/2017 SHWEIKA, MAZEN MOHAMED
Notice Date : Pape Beneficiary
03/05/2018 lofi ALGHBAISH, NUHA HUSNI
MAZEN MOHAMED SHWEIKA Notice Type: Transfer Notice

13851 GREENWICH LN APT 107
SOUTHGATE MI 48195

 

 

We have completed a preliminary review of the application or petition (“your case") listed above. As part of standard processing, we transferred your.
_case to the USCIS office listed below that has s jurisdiction over your case. That office will notify you in writing when they make a decision on your | case. or or

if they need additional information. ~ =o

 

 

. VERMONT SERVICE CENTER, 75 Lower Weldon Street, Saint Albans, VT 054790001

If any of the above information is incorrect or you have any questions about the status of your case, please call the USCIS National Customer
Service Center (NCSC) at 1-800-375-5283 or visit the USCIS website at www.uscis.gov (if you are hearing impaired, the NCSC TDD number is
1-800-767-1833). If you call us, please have your Alien Registration Number (A-Number) and/or the receipt number shown above. The receipt number is a
tracking number for your case and will help with inquiries.

Processing time - Processing times vary by case type. Go to www.uscis.gov to see the current processing times listed by case type and office.

* View your case status on our website's Case Status Online page.

* You can also sign up to receive free email updates as we process your case.

* Most of the time your case is pending, the process status will not change. This is because we are working on cases that were filed before your case.

* When we make a decision on your case or if we need something from you, we will notify you by mail and update our systems.

* If you do not receive an initial decision or update from us within our current processing time, contact the NCSC at 1-800-375-5283 or visit our
website at www.uscis.gov.

 

Please see the additional information on the back. You will be notified separately about any other cases you filed.

 

Texas Service Center

U. S. CITIZENSHIP & IMMIGRATION SVC
P.O. Box 851488 - DEPT A

Mesquite TX 75185-1488

Customer Service Telephone: 800-375-5283

 

 

 

 

-9-

 

Af this is an interview or biometrics appointment notice, please see the back of this notice for important information. Form}:797C 07/11/14 Y
